Citation Nr: 1019545	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  02-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from July 1968 to July 
1971.  He later served in the U.S. Army Reserves, including 
on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
Veteran's claims for service connection for impotency and a 
right sciatic nerve condition.

The Board twice remanded these claims to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration, initially in May 2004 and more recently in 
March 2007.  In July 2008, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claims.

In December 2008, the Board affirmed the denial of these 
claims and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In December 2009, during 
the pendency of his appeal to the Court, his attorney and 
VA's Office of General Counsel - representing the Secretary, 
filed a joint motion asking the Court to vacate the Board's 
decision denying service connection for impotency and 
indicating the Veteran had abandoned his other claim for 
service connection for the right leg disorder claimed as a 
right sciatic nerve condition.  The parties also requested 
that the Court remand this remaining impotency claim for 
further development and readjudication in compliance with 
directives specified.  That same month, the Court issued an 
order granting the joint motion and returned the case to the 
Board.

To comply with the Court's order granting the joint motion, 
the Board in turn is again remanding this remaining claim for 
impotency to the RO via the AMC.




REMAND

When previously remanding the claim for impotency in March 
2007, the Board indicated additional medical comment was 
needed to determine whether the Veteran has erectile 
dysfunction (ED) or is otherwise impotent or infertile and, 
if so, whether it is at least as likely as not the diagnosed 
disorder is related to his service-connected low back 
disability, as a residual of his 1984 injury (L1 fracture).

In response to that remand, additional medical comment was 
obtained in June 2008 concerning this purported correlation 
between the Veteran's impotency and his service-connected low 
back disability.  The VA examiner designated to provide this 
additional medical comment, who had earlier evaluated the 
Veteran in April 2005, indicated that, in the absence of 
objective findings during that prior 2005 evaluation for any 
radicular involvement on eletromyograph (EMG) testing or any 
magnetic resonance imaging (MRI) findings consistent with 
nerve impingement, that it would be resorting to mere 
speculation that the current erectile dysfunction (ED) would 
be related to the L1 fracture.  Furthermore, added this VA 
examiner, there are so many potential etiologies for erectile 
dysfunction, and the Veteran's onset of the erectile 
dysfunction is noted to be in 2002, not in or around the 1984 
L1 back injury.  This VA examiner went on to acknowledge that 
it is possible that the Veteran has severe enough back pain 
to psychologically affect his ability to achieve or sustain 
an erection, but this again, reiterated this VA examiner, 
with the multiple potential etiologies possible for erectile 
dysfunction, would be resorting to mere speculation to 
conclude such a statement definitively.



In the December 2008 decision, since vacated, the Board found 
this VA examiner's comments an insufficient basis for 
granting service connection for impotency because he was 
unable to establish the required linkage between the 
impotency and service-connected low back disability without 
resorting to mere speculation.  The Board cited a line of 
cases indicating these type of inconclusive opinions, 
in effect, amount to nonevidence.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-46 (1993); and Bloom v. West, 
12 Vet. App. 185 (1999).

The Court-granted joint motion, however, indicates that, in 
relying on this inconclusive opinion as reason for denying 
the claim, the Board failed to ensure compliance with its 
prior remand directive.  See Stegall v. West, 11 Vet. App. 
268 (1998) (indicating the Veteran is entitled, as a matter 
of law, to compliance with a remand directive).  See, too, 
however, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(indicating there need only be substantial, not exact, 
compliance).

The Court-granted joint motion therefore indicates the Board 
needs to obtain a new, adequate medical nexus opinion that 
fulfills the requirements of the Board's March 2007 remand 
order.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also Barr v. Nicoholson, 21 Vet. App. 303, 311 (2007) 
(holding that "once the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one").



In another precedent decision recently issued with a similar 
fact pattern, Jones v. Shinseki, 23 Vet. App. 382 (2010), the 
Court held that, when a VA medical examiner states no 
conclusion as to etiology or diagnosis can be reached without 
resorting to speculation, it must be clear, from either the 
examiner's statements or the Board's decision, that the 
examiner has considered "all procurable and assembled 
data," by obtaining all tests and records that might 
reasonably illuminate the medical analysis; and when the 
record leaves the issue in doubt, it is the Board's duty to 
remand for further development.

In further discussion, the Jones' Court indicated there must 
be some assurance that VA exhausted all due diligence in 
seeking relevant medical information that may have bearing on 
the requested opinion, and the examiner must explain the 
basis for such an opinion that he cannot comment 
conclusively.  The Jones' Court recognized, however, there 
will be times when this requested opinion simply cannot be 
provided - such as when it cannot be determined from current 
medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition or that the 
actual cause cannot be selected from multiple 
potential causes.

Accordingly, the claim for impotency is again REMANDED for 
the following additional development and consideration:

1.  Schedule the Veteran for another VA 
C&P Exam to reassess the etiology of 
his current impotency.  Have the 
examiner specifically comment on the 
likelihood (very likely, as likely as 
not, or unlikely) this disorder was 
either caused or aggravated by the 
Veteran's already service-connected low 
back disability, as a residual of his 
1984 injury (L1 fracture). 



And unlike when previously asked to 
comment in June 2008, this designated 
VA examiner should make every effort to 
provide this requested opinion, 
including, if necessary, having the 
Veteran undergo any additional 
diagnostic testing or evaluation that 
would allow the examiner to comment 
definitely (rather than indicating he 
cannot make this determination without 
resorting to speculation).

If, however, it simply is not possible 
for this examiner to comment more 
definitively than this, then he or she 
must expressly indicate the reasons 
more definitive comment is not 
possible.

In any event, whether he or she can or 
cannot provide more definitive comment, 
the examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner 
for review of the pertinent medical and 
other history.



The Veteran is hereby advised that 
failure to report for this re-
examination, without good cause, may 
have detrimental consequences on this 
pending claim for service connection.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate this claim in 
light of all additional evidence 
obtained.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


